DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 05/31/2022.  Claims 1-20 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 8, 13, and 15 are objected to because of the following informalities:  
As per claim 1, the possessive tense should be removed for clarity (e.g. replace “a user’s mobile device” in line 3 with “a mobile device of a user”).  The above similarly applies to claims 8 and 15.  
As per claim 13, “perform the of” in line 3 requires correction.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to include “at the virtual desktop client, receiving a user request to edit text of the document locally on the mobile device; in response to the request to edit the text locally, conveying a request by the virtual desktop client to the virtual desktop to retrieve document text in an editable format; in response to the request to retrieve the document text, retrieving text corresponding to at least a portion of the document displayed in the window of the application on the virtual desktop in an editable format and conveying the retrieved text to the virtual desktop client; and by the virtual desktop client, presenting the retrieved text in a text editing interface that enables the user to edit the retrieved text locally on the mobile device”.  However, the specification does not support the above features.  The specification only describes “virtual desktop client” in paragraphs 22-25.  These paragraphs are silent as to the above features.  It is noted that paragraphs 36-37 appear to be relevant sections to the amended features, but these sections only use the term “client 210”.  Client 210 operates in paragraphs 36-37 to display a remote editing UI related to the newly amended features (e.g. in figure 6), i.e. which is not a virtual desktop (e.g. in figure 3).  As such, the claim lacks written description.  At best, this is misleading.  Independent claims 8 and 15 also recite the same limitations and therefore have the same problem.  Due at least to their dependency upon claims 1, 8, or 15, dependent claims 2-7, 9-14, and 16-20 also fail to comply with the written description requirement.

Response to Arguments
Previous objections to the specification have been withdrawn in view of amendments.
Previous objections to the claims have been withdrawn in view of amendments.
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.  Applicant argues in substance that Beveridge allegedly does not teach a virtual desktop client and the newly amended features.  However, examiner respectfully disagrees.  With respect to a virtual desktop client, Beveridge describes “a desktop agent 108 [which resides on the client device] that communicates…to remote desktop… a session is established between the remote desktop 106 and the client device” (e.g. in paragraphs 39, 42, 76-77 and 89).  As such, the desktop agent (or in combination with the native renderer) reads on a “virtual desktop client”.  See corresponding sections below with respect to the newly amended features and the teachings of Zhang et al. (US 20180129510 A1).  It is noted that Zhang also teaches a virtual desktop client (e.g. in paragraph 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge et al. (US 20160364201 A1) in view of Zhang et al. (US 20180129510 A1).
As per independent claim 1, Beveridge teaches a method for locally editing text in a document opened in an application running in a virtual desktop executing on a remote server using a virtual desktop client running on a user’s mobile device (e.g. in paragraphs 27, 37, 76-77, and 89, “mobile tablets…mobile phone [and other mobiles devices as client device]… session is established between the remote desktop 106 and the client device 104… the desktop agent 108 [i.e. virtual desktop client] mirrors the edits made by the user back to the remote desktop 106… tracks and marks mirrored documents according to user edits, inputs, stylus touches on a touch screen of the client device… remote desktops…running in a datacenter”), comprising: establishing a virtual desktop session on the virtual desktop by the virtual desktop client running on the mobile device (e.g. in paragraphs 39, 42, 76 and 89, “a desktop agent 108 that communicates…to remote desktop… a session is established between the remote desktop 106 and the client device… general virtual desktop infrastructure (VDI) environment for executing… a remote desktop session and may be enhanced to use the client services interface to have services performed and return result sets for display using native viewers” and “Desktop agent 108 uses a native renderer 116 to display the result set”, i.e. virtual desktop client), the virtual desktop client being configured to receive user inputs into the virtual desktop on the mobile device and to convey the received user inputs to the virtual desktop to be effectuated therein (e.g. in paragraphs 76-77, “the desktop agent 108 mirrors the edits made by the user back to the remote desktop 106… tracks and marks mirrored documents according to user edits, inputs, stylus touches on a touch screen of the client device”), and wherein the virtual desktop client is further configured to present a graphical user interface (GUI) of the virtual desktop that is streamed to the virtual desktop client to the user on the mobile device (e.g. in paragraphs 37, 42, 56-57, and 67, “Remote desktop 106 [includes] a virtualized computer system… export user interfaces, e.g., keyboard and mouse input, audio and visual output [i.e. GUI], to the user from virtual machines running remotely (in the datacenter)… Desktop agent 108 uses a native renderer 116 to display the result set”, i.e. output in form of image [visual] is streamed [remote desktop via virtual machine]); opening the document in the application running in the virtual desktop (e.g. in paragraphs 37, 51, 53, 55-57 and 67, “connection is initiated to a virtual machine running in the data center… client device 104 can send service requests for mirrored documents…documents to be mirrored have been opened… applications running on remote desktop 106 may also be queried to perform the services” including “opening of a document” such as “Microsoft WORD.RTM.-branded text editor””); streaming image data of the GUI containing at least a portion of the document displayed in a window of the application from the virtual desktop to the virtual desktop client running on the mobile device (e.g. in paragraphs 37, 56-57, and 67, “Remote desktop 106 [includes] a virtualized computer system… export user interfaces, e.g., keyboard and mouse input, audio and visual output [i.e. GUI], to the user from virtual machines running remotely (in the datacenter [i.e. server], i.e. output in form of image [visual] is streamed [remote desktop via virtual machine] and figures 6-7 showing windows associated with applications); at the virtual desktop client, receiving a user request to edit text of the document locally on the mobile device (e.g. in paragraphs 32 and 76-77, “Changes made to the opened and mirrored document—whether made on the desktop or the mobile device—are communicated and displayed on both device… the desktop agent 108 mirrors the edits made by the user”, i.e. receives requests to edit on mobile device, i.e. locally); in response to the request to edit the text locally, conveying a request by the virtual desktop client to the virtual desktop to retrieve document text in an editable format (e.g. in paragraphs 32, 41 and 44-45, “prompting the document changes to be communicated and shown back on the mobile device. Thus, embodiments provide two-way mirroring and editing capabilities, from the desktop to the mobile device, and vice versa… portions of files (e.g., pages) are downloaded… DOCx, PPTx and PDF [i.e. text]… [and/or] interface also needs to interface with the native viewer application in order to send pages on demand, e.g., when a user advances or scrolls beyond currently cached information”, e.g. make edits and then scroll, and figure 7); in response to the request to retrieve the document text, retrieving text corresponding to at least a portion of the document displayed in the window of the application on the virtual desktop in an editable format and conveying the retrieved text to the virtual desktop client (e.g. in paragraphs 32, 44-45, and 77, “communicated…back on the mobile device… DOCx, PPTx and PDF [i.e. text]… [and/or] interface with the native viewer application in order to send pages on demand, e.g., when a user advances or scrolls beyond currently cached information”, i.e. sends at least potion that is scrolled to, and figure 7); and by the virtual desktop client, presenting the retrieved text in a text editing interface that enables the user to edit the retrieved text locally on the mobile device (e.g. in paragraphs 32, 44-45, and 76-77, “DOCx, PPTx and PDF [i.e. text]… interface with the native viewer [i.e. presenting] application” to facilitate “desktop agent tracks and marks mirrored documents according to user edits”, i.e. text editing interface), but does not specifically teach wherein the virtual desktop is presented by a guest operating system running in a virtual machine on the server and one or more applications executing on the guest operating system.  
However, Zhang teaches a virtual desktop presented by a guest operating system running in a virtual machine on a server and one or more applications executing on the guest operating system (e.g. in paragraphs 28, 31, 33, and 40, “user who owns the virtual desktop can remotely log into his or her virtual desktop using a client device that establishes a network connection (e.g., Wide Area Network connection) with the host server and remotely execute various applications on the virtual machine… host server 102-1 can host, for each user, a desktop that is presented by a guest operating system…running on a virtual machine… a virtual desktop client… guest operating system 214 is configured to produce the GUI 203 of the desktop [which is] transmitted or streamed to client 220, where the image data…is displayed in the window 250 of the client (e.g., in a web browser window or a native client application window)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beveridge to include the teachings of Zhang because one of ordinary skill in the art would have recognized the benefit of facilitating virtual desktop operation.

	Claim 8 is the device claim corresponding to method claim 1 and is rejected under the same reasons set forth, and the combination further teaches at least one processor and memory including instructions that are executed by the at least one processor (e.g. Beveridge, in paragraphs 123 and 125). 

Claim 15 is the medium claim corresponding to method claim 1 and is rejected under the same reasons set forth, and the combination further teaches a non-transitory computer readable storage medium comprising one or more sequences of instructions, the instructions executed by one or more processors (e.g. Beveridge, in paragraphs 123 and 125).

Claims 2-5, 7, 9-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge et al. (US 20160364201 A1) in view of Zhang et al. (US 20180129510 A1) and further in view of Alonso Ruiz et al. (US 20170235483 A1).
As per claim 2, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the text editing interface makes the text selectable by at least one of: enabling an individual word to be pressed in order to select the individual word; or placing each word within a separately displayed button that is capable of being pressed to select the each word.  
However, Alonso Ruiz teaches a text editing interface that makes the text selectable by at least one of enabling an individual word to be pressed in order to select the individual word or placing each word within a separately displayed button that is capable of being pressed to select the each word (e.g. in paragraph 367, user presses “on the word "any"… selects the word "any"” via touch screen, and figure 5S).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Alonso Ruiz because one of ordinary skill in the art would have recognized the benefit of incorporating well-known features associated with mobile devices (further amounting to a simple substitution that yields predictable results).

As per claim 3, the rejection of claim 2 is incorporated, but the combination does not specifically teach wherein the text editing interface provides an option to perform at least one of: copy selected text into a clipboard on the mobile device; look up selected text using an Internet search engine on the mobile device; and forward selected text using a messaging application on the mobile device.  
However, Alonso Ruiz teaches providing an option to perform at least one of copy selected text into a clipboard on a mobile device, look up selected text using an Internet search engine on a mobile device, and forward selected text using a messaging application on a mobile device (e.g. in paragraphs 30 and 346, “copying the selected word”; note: as understood by examiner, the term “clipboard” generally refers to a temporary storage area which is inherently required for copying data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Alonso Ruiz because one of ordinary skill in the art would have recognized the benefit of facilitating well-known actions associated with text (further amounting to a simple substitution that yields predictable results).

As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein: user edits to the text are received on the mobile device through the text editing interface (e.g. Beveridge, in paragraphs 60 and 67, “user may edit the mirrored document using the pop-up keyboard on a client device 104 screen… text editors”); the edited text is sent to the server by the virtual desktop client on the mobile device (e.g. Beveridge, in paragraphs 60 and 67, “transmit the edited document to the remote desktop… text editors”); and the edited text is modified in the document on the virtual desktop (e.g. Beveridge, in paragraphs 60 and 67, “modify mirrored documents… transmit the edited document to the remote desktop… text editors”), but does not specifically teach inserted into a corresponding position in the document.  
However, Alonso Ruiz teaches user edited text being inserted into a corresponding position a document (e.g. in paragraphs 340 and 381-383, “document editing” including typing, performing selection of typed text and “the device 100 moves the selection 528-1 across document 500 to a new location 528-2 as shown in FIG. 5AI following the continuous movement” and figure 5AI).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Alonso Ruiz because one of ordinary skill in the art would have recognized the benefit of facilitating well-known actions associated with text (further amounting to a simple substitution that yields predictable results).

As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches wherein: the text editing interface is optimized for mobile devices and touch screens (e.g. Beveridge, in paragraph 47, “leverage the form factor… touch screens… mobile devices… optimize the viewing of the data on those smaller screens”; Alonso Ruiz, in paragraphs 340 and 381-383, and figure 5AI showing touch interface adapted for mobile devices).

As per claim 7, the rejection of claim 5 is incorporated and the combination further teaches wherein the text editing interface optimized for mobile devices includes at least one of: a protracted holder for a cursor that enables a user to move the cursor by placing a finger on the holder and dragging the holder on a touchscreen of the mobile device; a voice input button that enables a user to insert text using voice by pressing the voice input button; a new line button in that enables a user to start a new line by pressing the new line button; a delete button that enables a user to remove a character by pressing the delete button; a special character button that enables a user to select and insert a special character from a popup special character list panel by pressing the special character button; a space button that enables a user to insert a space by pressing the space button; an undo button that enables a user to revert to a previous step by pressing the undo button; a virtual keyboard button that enables a user to bring up a virtual keyboard for inputting text by pressing the virtual keyboard button; or a separately displayed button containing each character that is capable of being pressed to select the each character (e.g. Alonso Ruiz, in paragraphs 340, 381-383, and 401, “ghost selection 528 is displayed in response to the detection of the two-finger dragging… an affordance for undoing a previous action”, etc. and figure 5AI showing return button, space button, delete button, etc.)

	Claims 9-12 and 14 are device claims corresponding to method claims 2-5 and 7, and are rejected under the same reasons set forth. 

Claims 16-19 are medium claims corresponding to method claims 2-5, and are rejected under the same reasons set forth.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge et al. (US 20160364201 A1) in view of Zhang et al. (US 20180129510 A1) and Alonso Ruiz et al. (US 20170235483 A1), and further in view of Hargraves et al. (US 6950987 B1) and Bernard (US 6950817 B1).
As per claim 6, the rejection of claim 4 is incorporated and the combination further teaches retrieving, by the server, information from the text requested by the mobile device and sending the information to the mobile device in response to the request from the mobile device to retrieve the document text (e.g. Beveridge, in paragraph 41 and 44-45, “files for mirroring are selected on client device 104 for retrieval [i.e. request from mobile device]… portions of files (e.g., pages) are downloaded… DOCx, PPTx and PDF [i.e. text]… interface also needs to interface with the native viewer application in order to send pages on demand, e.g., when a user advances or scrolls beyond currently cached information” and figure 7, i.e. server retrieves the information and sends it), wherein: the user edits to the information are received on the mobile device (e.g. Beveridge, in paragraphs 60 and 67, “user may edit the mirrored document using the pop-up keyboard on a client device 104 screen… text editors”); wherein the edited information is sent to the virtual desktop by the mobile device (e.g. Beveridge, in paragraphs 60 and 67, “modify mirrored documents… transmit the edited document to the remote desktop… text editors”), the received edited information is associated with the portion of the document corresponding to the text on the virtual desktop (e.g. Beveridge, in paragraphs 60 and 67, “modify mirrored documents… transmit the edited document to the remote desktop… text editors”), and the formatted edited text is inserted into the corresponding position in the document on the virtual desktop (e.g. Beveridge, in paragraphs 60 and 67, “modify mirrored documents… transmit the edited document to the remote desktop… text editors”; Alonso Ruiz, in paragraphs 340 and 381-383, “document editing” including typing, performing selection of typed text and “the device 100 moves the selection 528-1 across document 500 to a new location 528-2 as shown in FIG. 5AI following the continuous movement” and figure 5AI), but does not specifically teach wherein the retrieving includes extracting and the information includes plain text data and wherein the associating includes merged with original formatting of the portion.  
However, Hargraves teaches retrieving information including extracting data without formatting and sending the data without formatting to a user device (e.g. column 3 lines 56- column 4 line 1 and lines 19-21, “server 12 processes the request for document 17 from remote device 30 as follows…processes document 17 in RTF form to create…two segments: a format segment 44 and a text segment 46… Text segment 46 [which does not include formatting] may be sent to remote [user] device”) and merging received edited information with original formatting of a portion of a document (e.g. in column 4 lines 13-64 and column 6 line 34-48, “Text segment 46 [which does not include formatting] may be sent to remote [user] device 30 via the same communications network used by remote device 30 to contact server 12 to request document… [Then by the user device] data blocks of edited text segment 46b' are returned or retransmitted back to server 12b. Edited or changed text segment 46b' is then combined with format segment 44b to form a reconstructed segmented structure document 42b', from which a new formatted RTF document 17b' is formed, having new or edited text but the original formatting of document 17b”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hargraves because one of ordinary skill in the art would have recognized the benefit of decreasing the amount of memory needed to edit on a user device and/or allowing text editing without disturbing the underlying formatting.  
Bernard teaches data including plain text data (e.g. in column 2 lines 62-65, “means for extracting in plain text the data sought in the result file”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Bernard because one of ordinary skill in the art would have recognized the benefit of incorporating a well-known type of data that is without formatting (further amounting to a simple substitution that yields predictable results).  

Claims 13 and 20 are claims corresponding to method claim 6, and are rejected under the same reasons set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Morley et al. (US 20130174079 A1) teaches “device may be linked to a remote computer or system (namely a remote device, itself running an operating system distinct from that of the touch sensitive device)… visual representation of the remote system may be, but is not limited to, the contents of the screen actively displayed on the remote system… a remote access protocol” (e.g. in paragraph 24).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        10/08/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176